Court of Appeals, State of Michigan

                                                 ORDER
                                                                               Cynthia Diane Stephens
In re RandalllHurkes Minors                                                      Presiding Judge

Docket No.     342097                                                          Douglas B. Shapiro

LC Nos.        2013-000343-NA; 2014-000054-NA; 2017-000198-NA                  Michael F. Gadola
                                                                                 Judges


               The Court orders that the July 31, 2018 order that accompanied this Court's opinion
issued the same day is hereby AMENDED to correct typographical errors. The name Randal is replaced
with Randall in the title of the order. The order also contained an error in the reference to the date of the
order terminating parental rights. The first sentence of the order is amended to read:

       Pursuant to the opinion issued concurrently with this order, the Court orders that the
       January 11 , 2018 order terminating parental rights is VA CATED, and this matter is
       REMANDED to the Family Division of the Macomb Circuit Court solely for the family
       court to make findings concerning the children' s best interests and to enter a final order
       based on those findings.

               In all other respects, the July 31 , 2018 order remains unchanged.



                                                              Isl Cynthia Diane Stephens




                          A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                  AUG   2 3 2018
                                          Date